ON APPLICATION FOR ADMISSION TO THE BAR
PER CURIAM.
hThe Committee on Bar Admissions (“Committee”) opposed the application of petitioner, Joseph A. Kott, to sit for the Louisiana Bar Examination based on character and fitness concerns primarily arising out of his felony conviction for vehicular homicide. We subsequently granted petitioner permission to sit for the bar exam, with the condition that upon his successful completion of the exam, he apply to the court for the appointment of a commissioner to take character and fitness evidence.1
Petitioner thereafter successfully passed the essay portion of the bar exam, and upon his application, we appointed a commissioner to take evidence and report to this court whether petitioner possesses the appropriate character and fitness to be admitted to the bar and allowed to practice law in the State of Louisiana. We also authorized the Office of Disciplinary Counsel to conduct an investigation into petitioner’s qualifications to be admitted to the bar.
The commissioner conducted a character and fitness hearing in February 2006, pursuant to Supreme Court Rule XVII, § 9(B). The commissioner received documentary evidence and heard testimony given by petitioner and his witnesses. At the conclusion of the hearing, the commissioner filed his report with this court, recommending that petitioner be denied admission to the practice of law in Louisiana | gat this time. Petitioner objected to that recommendation, and oral argument was conducted before this court pursuant to Supreme Court Rule XVII, § 9(B)(3).
After hearing oral argument, reviewing the evidence, and considering the law, we conclude petitioner has failed to meet his burden of proving that he has “good moral character” to be admitted to the Louisiana State Bar Association. See Supreme Court Rule XVII, § 5(E). Accordingly, it is ordered that the application for admission be and hereby is denied. Petitioner may not reapply for admission for a period of at least eighteen months from the finality of this judgment.
CALOGERO, C.J., dissents and would admit petitioner conditionally.
KIMBALL, J., dissents and assigns reasons.
KNOLL, J., dissents and would conditionally admit petitioner.

. In re: Kott, 04-2715 (La. 12/10/04), 888 So.2d 820.